Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

3.	The following is a non-Final Office Action.  In response to Examiner’s Final Rejection of 09/27/2019, Applicant amended independent Claims 1 and 6; Claims 2-5, 7-11 and 19 were previously cancelled; and Claims 12-18 are as originally or previously presented, but are deemed amended since they depend from independent Claim 1. 
Claims 1, 6 and 12-18 are pending in the current application and have been rejected below.


Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant's amendments and arguments. 



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6 and 12-18 rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US Patent Application Publication 20100332442 A1 - hereinafter Goel) in view of Klumpen et al. (US Patent Application Publication 20080133194 A1 - hereinafter Klumpen).

8.	As per Claim 1, Goel teaches:
A method comprising:
classifying a risk attitude from a plurality of risk attitudes for hydrocarbon development planning or resource management of a subsurface region [reads on: para 26, "In another general aspect, a method of producing hydrocarbons from a subterranean reservoir may include generating a reservoir development planning system based on input data representative of the reservoir."; para 54, "Upon completion of the well management 302 for the well 202, the well management 302 may be performed for the remaining wells 202 of the entire reservoir model 200, .." - well management 302 for an oil and/or gas reservoir with one or more vertical ; para 67, "In an exemplary embodiment, the stochastic programming-based reservoir development planning system 400 provides a decision support tool to optimize a risk averse, risk neutral, or risk seeking measure of the objective function (for instance, net present value -NPV) satisfying all business problem constraints." - a decision support tool to optimize a risk averse, risk neutral, or risk seeking measure is classifying a risk attitude from a plurality of risk attitudes] , wherein classifying the risk attitude comprises ... 
 ... to be one of risk-averse, risk-neutral, and risk-seeking [reads on: para 67, as above]; ...  
... at least one of a mean-risk model, an upside gain model, a regret model [reads on: para 67, as above - a decision support tool to optimize a risk neutral measure of the objective function is comprises at least one of a mean-risk model];
obtaining, using the computer, data relevant to the hydrocarbon development planning or resource management of the subsurface region [reads on: Fig. 4, Stochastic Programming Model for Reservoir Development Planning 402, Source of Input Data 404; Fig. 5, Provide reservoir and/or surface facility property input data to the stochastic programming model for reservoir development planning 555; para 6, as above; para 17, "For example, the method can produce a reservoir development plan based on input data relevant to the reservoir and/or to the operation."];
performing reservoir simulations for the subsurface region to provide a plurality of proxy models and an uncertainty space associated with the plurality of proxy models [reads on: Abstract, "A stochastic programming-based decision support tool for reservoir development planning can comprise a source of input data, an optimization model, a high fidelity model for simulating the reservoir, .. The model can systematically address uncertain data, for example comprehensively or even taking all uncertain data into account. Accordingly, the optimization model can provide flexible or robust solutions that remain feasible over an uncertainty space."; Fig. 5, Simulate reservoir and/or surface facilities using high fidelity model for reservoir and/or surface facility behavior 520; para 14, "Based upon limited sampling of the uncertainty space, a value is assigned to the "high-side" case, the "most-likely" case, and the "low-side" case. Decisions are usually optimized for a specific case, usually the "most-likely" case, and subsequently evaluated for the remaining two cases to provide an acceptable level of risk."; para 46, "The stochastic programming model not only incorporates the uncertainty representation in the optimization model and evaluates solution performance explicitly over all scenarios, it also incorporates the flexibility that the decision-maker has in the real world to adjust decisions based on new information obtained over time."; para 52, "FIG. 3 is a flowchart illustration of a reservoir simulator 300 for simulating the operation of the reservoir model 200 of FIG. 2 in accordance with certain exemplary embodiments of the present invention."; para 74, "The input data may be provided from a combination of manual data entry, spreadsheets, and databases and may include, but is not limited to, specifications of uncertain parameters (e.g., range of uncertain values), decision variables (e.g., time when they will be implemented), risk attitude, objective function, etc. These input data may form a data instance that is used to populate one or more mathematical models within the stochastic programming model for reservoir development planning 402." - one or more mathematical models within the stochastic programming model for reservoir development planning 402 is a plurality of proxy models];
determining, using the computer, a mathematical model that is based on the plurality of proxy models and the uncertainty space [reads on: Abstract, Fig. 4, as above; para 6, "Computer-based modeling holds significant potential for reservoir development planning, particularly when combined with advanced mathematical techniques."; para 8, "In certain exemplary embodiments, an optimization model can be an algebraic system of functions and equations comprising (1) decision variables of either continuous or integer variety which may be limited to specific domain ranges, (2) constraint equations, which are based on input data (parameters) and the decision variables, that restrict activity of the variables within a specified set of conditions that define feasibility of the optimization problem being addressed, and/or (3) an objective function based on input data (parameters) and the decision variables being optimized, either by maximizing the objective function or minimizing the objective function."; para 24, "The steps of generating a low fidelity model for reservoir or surface facility behavior, optimizing a reservoir development planning model, performing a second simulation of the reservoir using the high fidelity model for reservoir or surface facility behavior, and comparing the second high fidelity output data with the prediction of the low fidelity model are repeated until the second high fidelity output data is substantially consistent with the prediction of the low fidelity model."; paras 46, 74, as above];
processing the received data via the mathematical model to produce a solution, wherein processing the received data via the mathematical model [reads on: para 17, "A software routine can produce the reservoir development plan via processing the input data and taking the uncertainty space into consideration, for example via applying a stochastic programming-based routine. Producing the reservoir development plan can comprise outputting some aspect of a plan, making a determination relevant to generating or changing a plan, or making a recommendation about one or more decisions relevant to reservoir development or management, for example."; para 20, "In another general aspect, a method for hydrocarbon reservoir development planning includes receiving data representative of the hydrocarbon reservoir, wherein uncertainty is associated with the data. The received data may be processed with a computer-based stochastic programming model that incorporates uncertainty."] comprises: ...  
... obtaining a solution algorithm; and calculating the solution with the solution algorithm and the risk-based mathematical model [reads on: Fig. 4, Stochastic Programming Model for Reservoir Planning 402, High Fidelity Model for Reservoir and/or Surface Facility Behavior 406, Solution Algorithm 408; para 9, "A typical (deterministic) mathematical optimization problem involves minimization or maximization of some objective function subject to a set of constraints on problem variables. This is commonly known as mathematical programming in the scientific and engineering community."; paras 50, 74, as above; para 84, "Once the prediction from the low fidelity model is consistent with the output of the high fidelity model for reservoir and/or surface facility behavior 406, the stochastic programming model for reservoir development planning 402 is again solved to generate an output which may include a final development plan at step 565. The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management under data uncertainty."], wherein the solution accounts for the risk attitude [reads on: para 13, "Currently, considerations for uncertainty in reservoir behavior, economics, or other components of the decision process are typically reduced to a very limited number of cases, for example represented by a "high-side" case, a "most-likely" case, and a "low-side" case. .. The term "uncertainty space," as used herein, generally refers to a representation of uncertainty relevant to a problem that is under solution, .."] and 
a net present value assigned to each of a plurality of options that are each associated with plural levels of uncertainty [reads on: para 14, as above; para 17, "Some of the input data may be known with a high level of uncertainty, such as the current cost of rig time, while other input data may have various degrees of uncertainty."; para 67, as above; para 74, "At step 510 the development plan case input data is provided to the stochastic programming model for reservoir development planning 402. The input data may be provided from a combination of manual data entry, spreadsheets, and databases and may include, but is not limited to, specifications of uncertain parameters (e.g., range of uncertain values), decision variables (e.g., time when they will be implemented), risk attitude, objective function, etc."; para 101, "The objective of this study is to maximize the Expected Net Present Value (ENPV: probability weighted average Net Present Value) of the project. The NPV computation for each scenario accounts for oil revenues, capital costs related to FPSO installation/expansion, operation costs and taxes."]; 
outputting the solution of the processed received data from the risk-based mathematical model [reads on: para 24, "A second simulation of the reservoir is performed using the high fidelity model for reservoir or surface facility behavior utilizing the input data and the reservoir development planning output data, wherein the second simulation generates second high fidelity output data."; para 84, as above]; 
generating a hydrocarbon development or management plan in response to the outputted solution of the processed received data [reads on: para 18, "A reservoir development plan is generated in response to processing the received data via computer-implemented stochastic programming. The reservoir development plan is outputted to manage development of the reservoir."]; and
producing hydrocarbons from a reservoir according to the hydrocarbon development or management plan [reads on: para 26, "Hydrocarbons are produced from the reservoir according to output from the optimized reservoir development planning system."].
Goel does not explicitly teach, but in analogous art, Klumpen teaches: 
... determining the risk attitude quantitatively [KLUMPEN reads on: Fig. 11, Select a risk aversion factor 1102; para 22, "..selecting a risk aversion factor represented by a parameter.lamda., wherein the estimated performance comprises a parameterized function F.lamda. based on the parameter .lamda., wherein the optimal value of the oilfield control parameter is a function of the parameter.lamda.; determining a desired risk aversion factor based on F.lamda.; and performing the operations of the oilfield based on the desired risk aversion factor."; para 194, "As shown in FIG. 11, initially a risk aversion factor is selected (Step 1102). The risk aversion factor may reflect a preference of an oilfield decision maker toward risk level involved with the reservoir and/or financial uncertainties."; para 197, "The estimated performance may be formulated as a parameterized function F.sub..lamda. based on the risk aversion factor, which is represented here by the parameter .lamda.."; para 198, "As the oilfield control parameter is set to various predetermined values in Step 1104, the estimated performance is a function of the oilfield control parameter. Given a selected risk aversion factor, the Steps 1104-1110 may be iterated to identify an optimal value of the oilfield control parameter that optimizes the estimated performance (Step 1112). As the estimated performance is formulated as a parameterized function based on the risk aversion factor .lamda., the optimal value of the oilfield control parameter is also a function of the risk aversion factor .lamda.."; para 199, "The Steps 1102-1112 may be repeated to generate optimal values of the oilfield control parameter and the corresponding estimated performances for a set of selected risk aversion factors."; para 204, "In some examples, the user may determine a new optimization loop may be required, for example, different control parameters may be identified, different probability distribution or different risk aversion factors may be used, etc."] ... 
... obtaining, using a computer, a risk attitude model for hydrocarbon development planning or resource management of the subsurface region, wherein the risk attitude model is based on the classified risk attitude [KLUMPEN reads on: Fig. 11, Select a risk aversion factor 1102, Model oilfield operations to compute an estimated performance statistics of oilfield operations 1112; para 24, " In general, in one aspect, the invention relates to a computer readable medium, embodying instructions executable by a computer to perform method steps for performing operations of an oilfield having a subterranean formation with at least one reservoir positioned therein. The instructions comprising functionality for selectively coupling a plurality of oilfield simulators .."; paras 22, 194, 197-199, 204, as above] and comprises ... 
... integrating the risk attitude model into the mathematical model to produce a risk-based mathematical model [KLUMPEN reads on: Fig. 3, OILFIELD SIMULATOR 300, PROCESS MODEL 346, ECONOMICS MODEL 348, coupling 356; Fig. 11, as above; para 77, "The non-wellsite simulators may include process (346) and economics (348) simulators. The processing unit has a process simulator (346). The process simulator (346) models the processing plant (e.g., the process facilities (454)) where the hydrocarbon(s) is/are separated into its constituent components (e.g., methane, ethane, propane, etc.) and prepared for sales. The oilfield (400) is provided with an economics simulator (348). The economics simulator (348) models the costs of part or all of the oilfield (400) throughout a portion or the entire duration of the oilfield operation. Various combinations of these and other oilfield simulators may be provided." - combinations of oilfield simulators (including process and economics) is integrating the risk attitude model into the mathematical model to produce a risk-based mathematical model; para 79, "In the example shown, a set of simulators is selected to depict the various sources that affect the flow of fluid through the oilfield. At the far left are three different reservoir simulators (340a, 340b, 340c), which are provided to depict various levels of approximation in mathematical representation of the reservoir."; para 88, "Simulators are typically linked using couplings, such as generic node/variable couplings or special network couplings. As shown in FIG. 6, generic node/variable couplings (352a, 352b) form connections between wellbore simulators (342a, 342b) and surface network simulator (344), respectively. A generic node/variable coupling (354) forms a connection between surface network simulator (344) and process simulator (346). Another generic node/variable coupling (356) forms a connection between process simulator (346) and economics simulator (348). These types of couplings permit data to flow freely between the simulators. Thus, data from the wellbore, surface, processing, and economics simulators is free to flow therebetween."], wherein the integrating comprises using the risk attitude model to adjust one or more parameters in the mathematical model wherein the adjusted parameters comprise one or more of parameters that control choice of risk measures in a composite objective or constraint, parameters that control calculation of risk measures, or parameters that control balance between expected performance and risk [Klumpen reads on: para 103, "Network balancing may be performed to select the optimum operating conditions. Each time a simulator asks the network to solve, it must decide what boundary conditions to pass to the network. The type of network model and the network balancing strategy chosen by the user determine the basis for this decision."; para 192, "FIG. 11 is a flowchart depicting a method for optimizing the oilfield operation considering the reservoir uncertainty and/or financial uncertainty."; para 193, "However, the presence of physical and/or economic uncertainties elevates the problem of optimization to a level of a risk-management problem. The method depicted in FIG. 11 encompasses elements to perform reservoir optimization under uncertainty and provides the risk analysis for decision making. In addition, optimization is performed with the reservoir simulation selectively coupled to the rest of the production and/or injection systems so that the optimization takes into account all of the interdependencies of the different segments/models of the production and injection system of the oilfield."; para 194, "As shown in FIG. 11, initially a risk aversion factor is selected (Step 1102). The risk aversion factor may reflect a preference of an oilfield decision maker toward risk level involved with the reservoir and/or financial uncertainties. Next, an oilfield control parameter is set to a predetermined value (Step 1104). For example, the oilfield control parameter may be an input to an oilfield simulator such as a wellsite simulator and/or a non-wellsite simulator described in FIG. 5 above. In some examples, the oilfield control parameter, such as liquid-flow rates at various completions, flow-head pressure, and other action parameters may be monitored by a sensor positioned in the oilfield. Using the method depicted in FIG. 6, the oilfield simulators may be selectively coupled using coupling mechanisms described in FIGS. 7-9 (Step 1106). The couplings may also be constrained as described in FIG. 6 above based on the reservoir constraints and/or the financial constraints. Some inputs to the oilfield simulators may be uncontrollable and may not be monitored by the oilfield sensors, therefore are unknown and present uncertainties to the decision making concerning oilfield operations. Such an uncertainty parameter may be identified (Step 1108). The uncertainty parameter may be the reservoir uncertainty (e.g., the pore volume, the fault transmissibilities, the regional or field-wide permeability or porosity, or the production index of the aquifer supporting the water displacement for oil production, etc.) or the financial uncertainty (e.g., oil price or discount rate, etc.)"; para 195, "The uncertainty parameter may be modeled in many different ways to generate an estimated performance of the oilfield operation (Step 1110)."; para 196, "As an example, m uncertainty parameters may be identified. Each uncertainty parameter may have n probable values in the probability distribution. The combination yields as many as N=n.sup.m model realizations. Each of these N model realizations may be performed using the selectively coupled simulators described in FIG. 6 above. As these N model realizations represent independent models, the modeling may be performed concurrently by distributing the simulation/calculations to various computer processors such as a shared-memory multiple-processor computer, a cluster of processors, or a network of independent computers. A performance measure may be generated by the selectively coupled simulators for each of these N model realizations. An estimated performance may then be generated based on a statistical function of these N performance measures." - The combination yields as many as N=n.sup.m model realizations is adjusting parameters]; ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Goel to incorporate the teachings of Klumpen in the same field of endeavor of modeling hydrocarbon reservoir development to include determining the risk attitude quantitatively; obtaining, using a computer, a risk attitude model for hydrocarbon development planning or resource management of the subsurface region, wherein the risk attitude model is based on the classified risk attitude; integrating the risk attitude model into the mathematical model to produce a risk-based mathematical model, wherein the integrating comprises using the risk attitude model to adjust one or more parameters in the mathematical model wherein the adjusted parameters comprise one or more of parameters that control choice of risk measures in a composite objective or constraint, parameters that control calculation of risk measures, or parameters that control balance between expected performance and risk. The motivation for doing this would have been to improve the reservoir development planning of Goel by efficiently simulating oilfield operations in view of risks. See Klumpen, paragraph 3, "The present invention relates to techniques for optimizing oilfield operations relating to subterranean formations having reservoirs therein. More particularly, the invention relates to techniques for optimizing oilfield operations involving an analysis of reservoir operations, and their impact on such oilfield operations with deference to physical 

9.	Claims 2-5 cancelled.

10.	As per Claim 6, Goel teaches:
A non-transitory computer readable storage medium encoded with instructions, which when executed by a computer causes the computer to implement a method [reads on: para 29, "In another general aspect, a computer program product has computer executable logic recorded on a tangible computer readable medium. The computer program product includes code for receiving data representative of the reservoir, the received data having an uncertainty associated therewith, code for processing the received data via computer-implemented stochastic programming, including processing the received data with a stochastic programming model that incorporates the uncertainty, code for generating a reservoir development plan in response to processing the received data via computer implemented stochastic programming, code for outputting the reservoir development plan to manage development of the reservoir."] comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

11.	Claims 7-11 cancelled.

12.	As per Claim 12, Goel in view of Klumpen teaches:
The method of claim 1 [as above], further comprising 

determining an amount of an uncertainty space to be utilized in determining the solution algorithm to be used in processing the received data via the mathematical model [reads on: para 13, "For instance, the uncertainty in reservoir behavior is reduced to a known value, for each of the three cases mentioned above, by typically sampling random points within the uncertainty space."; para 19, "For example, the reservoir development plan may be generated according to an uncertainty space associated with the received data."; para 60, "The high fidelity model for reservoir and/or surface facility behavior 406 is a high fidelity model, or reservoir simulation model, or a collection of reservoir simulation models where each element in the collection represents one possible realization of the uncertainty space."].

13.	As per Claim 13, Goel in view of Klumpen teaches:
The method of claim 12, wherein the mathematical model [as above, Claim 1]comprises 
Goel further teaches:
objective function, one or more parameters and one or more constraints [reads on: para 8, "In certain exemplary embodiments, an optimization model can be an algebraic system of functions and equations comprising (1) decision variables of either continuous or integer variety which may be limited to specific domain ranges, (2) constraint equations, which are based on input data (parameters) and the decision variables, that restrict activity of the variables within a specified set of conditions that define feasibility of the optimization problem being addressed, and/or (3) an objective function based on input data (parameters) and the decision variables being optimized, either by maximizing the objective function or minimizing the objective function."].

14.	As per Claim 14, Goel in view of Klumpen teaches:
The method of claim 1 [as above], further comprises: 
Goel further teaches:
updating parameters based on the solution; performing secondary reservoir simulations based on the updated parameters to provide a secondary plurality of proxy models and a secondary uncertainty space associated with the secondary plurality of proxy models; determining a secondary mathematical model that is based on the second plurality of proxy models and the secondary uncertainty space; and processing the received data via the secondary mathematical model to update the solution [reads on: para 61, "The high fidelity model for reservoir and/or surface facility behavior 406 is a high fidelity model, or reservoir simulation model, or a collection of reservoir simulation models where each element in the collection represents one possible realization of the uncertainty space. .. The high-fidelity model is used to update and adjust the stochastic programming model for reservoir development planning 402 in subsequent iterations. Such updates and adjustments provide refinement as the stochastic programming model for reservoir development planning 402 may contain an approximation of the high fidelity model for reservoir and/or surface facility behavior 406 within its system of constraint equations."; para 63, "After processing the input data, the stochastic programming model for reservoir development planning 402 may provide output to a high fidelity model for reservoir and/or surface facility behavior 406 of the reservoir under consideration. The high fidelity model for reservoir and/or surface facility behavior 406 may in turn provide its output data back to the stochastic programming model for reservoir development planning 402."].

15.	As per Claim 15, Goel in view of Klumpen teaches:
The method of claim 1, wherein the processing the received data via the mathematical model [as above, Claim 1] comprises 
Goel further teaches:
obtaining heuristics and using the heuristics in the calculation of the solution [reads on: para 50, "Recourse embedded in the multistage stochastic programming model allows for the decision-maker to adjust their decisions, or undertake corrective actions, based on the information obtained." - adjusting decisions, or undertaking corrective actions, based on the information obtained is obtaining heuristics and using the heuristics in the calculation of the solution (heuristics is a trial-and-error process)].

16.	As per Claim 16, Goel in view of Klumpen teaches:
The method of claim 1 [as above], further comprising 
Goel further teaches:
determining a range of possible values to represent the uncertainty space and using the range of possible values in the calculation of the solution [reads on: Table 1, COMPARISON OF STOCHASTIC PROGRAMMING AND DETERMINISTIC APPROACHES; para 97, "FIG. 10 is a graph representing the production profiles 1000 for three possible oil production scenarios, a low scenario oil rate 1010, a base scenario oil rate 1020, and a high scenario oil rate 1030, for field E in accordance with an exemplary embodiment."; para 98, "Uncertainty in reservoir behavior for all fields is also considered. The uncertainty is represented using a discrete set of type curves (High, Medium, Low) for each of the fields. Discrete probabilities are associated with each of the realizations"; para 102, "The results for the stochastic and deterministic approaches are given in Table I below."; para 103, "An important reason for the stochastic program leading to a better solution is that since all uncertainty scenarios are explicitly evaluated in the optimization model, it is able to better assess the value of a large FPSO in this case (in the form of a set of potentially large reservoir sizes)."].

17.	As per Claim 17, Goel in view of Klumpen teaches:
The method of claim 1, wherein the generating the hydrocarbon development or management plan [as above, Claim 1] comprises 
Goel further teaches:
determining a number and location for one or more wells to be drilled to access the subsurface region [reads on: Fig. 2, wells 202; para 5, "Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field."].

18.	As per Claim 18, Goel in view of Klumpen teaches:
The method of claim 1, wherein the generating the hydrocarbon development or management plan [as above] comprises 
Goel further teaches:
determining one of workover timing, well choke [reads on: para 5, "Post drilling decisions may include determining production rate allocations across multiple wells." - production rate allocations across multiple wells is well choke] and valve settings and any combination thereof.

19.	Claim 19 cancelled.


Response to Arguments

20.	Applicant's arguments filed 11/19/2020 have been fully considered, but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

21.	Applicant's arguments with regard to the prior §103 rejections are moot, since a different combination of references including Klumpen has been used to reject the amended claims.



Conclusion

22.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mijares et al. (US Patent Number 8396826 B2) describes a method and system for optimization of real time production operations in the oil and gas industry.
Staveley et al. (US Patent Publication 20110161133 A1) describes a method and system for petroleum exploration, exploitation, development, and production.
Vivalda (US Patent Publication 20100082375 A1) describes a system and method for asset life cycle management, implementation procedures/processes for asset integrity management, technologies for monitoring and evaluating the asset, and control or mitigation measures to assure a systemic approach for asset integrity management, such as for a carbon dioxide underground storage site.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are  .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623